Citation Nr: 1631890	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the period from August 31, 2010 to March 31, 2013 (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30 (December 17, 2012 to March 31, 2013)) and in excess of 30 percent thereafter for ischemic heart disease, status post, myocardial infarction, on the basis of substitution. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on the basis of substitution.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, A. G. and J. R.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to January 1972.  He died in April 2014.  The appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from
an April 2011 rating decision of the San Diego, California, Department of Veterans
Affairs (VA) Regional Office (RO).  By that rating action, the RO, in pertinent part, granted service connection for ischemic heart disease (ISCHD); an initial 10 percent rating was assigned, effective August 31, 2010--the date VA received the Veteran's initial claim for VA compensation for this disability.  The Veteran appealed the RO's assignment of an initial 10 percent disability rating to the above-cited disability to the Board.  

By a February 2014 rating action, the RO assigned a temporary evaluation of 100 percent to the service-connected ISCHD, status post myocardial infarction based on surgical or other treatment necessitating convalescence for the period from December 17, 2012 to March 31, 2013.  For the period from April 1, 2013, a 30 percent evaluation was assigned to the service-connected ISCHD, status post myocardial infarction.  In view of the foregoing actions, the Board has framed the initial rating claim with respect to this disability as that reflected on the title page. 

The Veteran died in April 2014.  The appellant filed a timely request to be substituted as the appellant in his place.  The RO found the appellant to be the Veteran's surviving spouse for VA compensation purposes, and she has been awarded dependency and indemnity compensation benefits.  (See May 2014 rating decision).  In addition, the RO characterized the current appeal as a substitution claim in regards to the issues set forth on the cover page.  (See March 2015 VA Form 8.)  Thus, while an explicit decision regarding substitution is not of record, the appellant's substitution claim has been implicitly granted, and the Board finds no reason to disturb this decision.  Thus, the issues on appeal have been characterized on the title page to reflect substitution.

As noted by the Board in previous decisions, the issue of entitlement to TDIU was raised by the Veteran during his lifetime as part and parcel of his underlying initial rating claim.  (See February 2013 Board remand, quoting Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).

In February 2016, the Board remanded the issues on appeal to have the RO schedule the appellant for a videoconference hearing before the undersigned.  In April 2016, the Appellant, along with A. G. and J. R., testified before the undersigned during videoconference hearing conducted via the San Diego, California RO.  A copy of the hearing transcript has been associated with the record.  

In a June 2016 statement to the Board, the appellant's representative waived initial RO consideration of evidence (i.e., Veteran's death certificate and the Veteran's terminal hospital reports) received after issuance of a February 2014 Supplemental Statement of the Case (SSOC).  Thus, a remand to have the RO initially address this evidence in an SSOC is not required.  38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TIDU based on the basis of substitution is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  For the period from August 31, 2010 to March 31, 2013 (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30), the Veteran's ISCHD, status post myocardial infarction, was manifested by two percutaneous coronary interventions and metabolic equivalent testing (METs) of 9-10 without evidence of cardiac hypertrophy or dilation. 

2.  For the period from April 1, 2013, the Veteran's ISCHD, status post myocardial infarction, was manifested by evidence of cardiac hypertrophy, METs 9.7 and left ventricular dysfunction with an ejection fraction (LVEF) of 70 percent but not chronic congestive heart failure 


CONCLUSIONS OF LAW

1.  For the period from August 31, 2010 to March 31, 2013 (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30), the criteria for an initial rating higher than 10 percent for ischemic heart disease, status post myocardial infarction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2015). 

2.  For the period from April 1, 2013, the criteria for an initial rating higher than 30 percent for ISCHD, status post myocardial infarction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

Concerning VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial rating following the RO's award of service connection for ISCHD in the appealed rating action during his lifetime.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date and initial rating assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007).  VA's General Counsel has agreed that no additional VCAA notice is required in this circumstance for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream initial-rating claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the case (SOC) if the disagreement is not resolved.  The RO issued an SOC in the instant appeal that included citations to the applicable statutes and regulations and discussion of the reasons and bases for not assigning higher initial ratings for this grant.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).  

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA and private treatment records.  Further, the appellant submitted statements and provided testimony in support of the appeal.

VA examined the Veteran during his lifetime to determine the severity of his ISCHD in March 2011, and in December 2013, pursuant to the Board's February 2013 remand directives.  Copies of these VA examination reports have been associated with the record.  The VA examiners recorded the Veteran's subjective complaints and identified the nature and severity of his ISCHD and its effect, if any, on his ability to maintain substantially gainful employment.  The findings contained in these examination reports are adequate for VA adjudication purposes under the appropriate regulatory criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board is now satisfied there was substantial compliance with its February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, some discussion of the appellant's April 2016 hearing before the undersigned is warranted.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  

During the April 2016 hearing, the undersigned Veterans Law Judge identified one of the issues on appeal as an initial rating claim.  During the hearing, the undersigned solicited information regarding the manifestations of the service-connected ISCHD during the Veteran's lifetime and its effect on his ability to secure substantially gainful employment.  Therefore, not only were the above-cited issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" was also fully explained. See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's initial rating claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the above-cited claim in the decision below.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the initial rating claim based on the current record. 

The Board concludes that all available records and medical evidence have been obtained in order to make an adequate determination as to the initial rating claim adjudicated herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the initial rating claim.  Smith v. Gober, 14 Vet. App. 2 (000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002).

II. Merits Analysis

The appellant seeks initial ratings in excess of 10 and 30 percent for the prescribed periods on appeal for the Veteran's service-connected ISCHD, status post myocardial infarction.  She maintains that the ISCHD should be assigned an initial 100 percent rating for the entire appeal period.  (Transcript (T.) at page (pg.) 17).

After a brief discussion of the general laws and regulations pertaining to initial rating claims and those relevant to adjudicating cardiovascular disorders, such as the Veteran's ISCHD, the Board will separately analyze the merits of each period on appeal.

The Board initially notes that it has thoroughly reviewed all of the evidence in the  record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the initial evaluation claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015). 

VA must assess the level of disability and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Veteran's ISCHD is rated at 10 percent for the period from August 10, 2010 to March 31, 2013 (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30 (December 17, 2012 to March 31, 2013)) and at 30 percent from April 1, 2013 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  The appellant claims that the 10 and 30 percent initial ratings do not accurately reflect the severity of the Veteran's ISCHD during the respective periods, and that an initial 100 percent rating should be assigned for the entire appeal period. 

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling. Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling. Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms. 38 C.F.R. § 4.104. 

i) Period from August 31, 2010 to March 31, 2013 

The appellant seeks an initial disability rating in excess of 10 percent for the service-connected ISCHD during this period.  The Board finds that the preponderance of the evidence of record is against an initial rating in excess of 10 percent for the period from August 31, 2010 to March 31, 2013 (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30) under the above-cited criteria for arteriosclerotic heart disease (coronary artery disease).  As noted above, in order to warrant a 30 percent rating, there must be evidence of arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  These criteria have not been met for the above-cited period.  

In April 2010, the Veteran was admitted to a private facility secondary to elevated troponin.  He was not diagnosed with a myocardial infarct according to the discharge summary.  In November 2010, he was readmitted to the same facility.  While a myocardial infarction was ruled out, he underwent repeat cardiac catheterization secondary to elevated troponin.  (See reports, prepared by Scripps Green Clinic, dated in April and November 2010).  A March 2011 VA examination report reflects that echocardiograms, performed in early November 2010 and March 2011, showed a left ventricular dysfunction with an ejection fraction (LVEF) of 60 percent and METs between 9-10.  This same report also noted that the Veteran was on medications for his ISCHD and that there was no evidence of congestive heart failure or hypertrophy.  (See March 2011 VA Ischemic Heart Disease Disability Benefits Questionnaire).  As discussed, the medical evidence shows that for the period from August 31, 2010 to March 31, 2013, METs have been estimated to be between 9-10.  While the Veteran was noted to have been on continuous medication for his ISCHD, the evidence from this time period does not show METs greater than five (5) but not greater than seven (7) that resulted in dyspnea, fatigue, agnina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on echocardiogram, electrocardiogram, or X-ray.  

Therefore, in light of the evidence of record outlined above, the Board finds that an initial rating greater than 10 percent for the period from August 31, 2010 to March 31, 203 for ISCHD is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7005. 

ii) Period from April 1, 2013

The appellant seeks an initial disability rating in excess of 30 percent for the service-connected ISCHD during this period.  The Board finds that the preponderance of the evidence of record is against an initial rating in excess of 30 percent for the period from April 1, 2013.  As noted above, a 60 percent rating under the schedular criteria for arteriosclerotic heart disease requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  These criteria have not been met.  A March 2013 VA cardiology report contains a notation that the Veteran did not have a history of congestive heart failure.  (See March 2013 VA cardiology note uploaded to the Veteran's Virtual VA electronic record on July 31, 2013).  A December 2013 VA ISCHD DBQ revealed that the Veteran denied having any cardiac symptoms within the previous six (6) months.  While this examination report contained clinical evidence of cardiac hypertrophy, there was no evidence of conjunctive heart failure.  This same examination report also disclosed that January 2013 METS testing was 9.7 and an August 2013 echocardiogram revealed an LVEF of 70 percent.  (See December 2013 ISCHD DBQ).  An April 2014 terminal hospital report reflects that the Veteran collapsed at home after he had been surfing.  The examining clinician noted that the Veteran's history was positive for atherosclerotic cardiovascular disease.  A history of congestive heart failure was not reported.  An electrocardiogram showed atrial fibrillation without any evidence of  cardiac activity  (See April 2014 report, prepared by Scripps Encinitas). 

Overall, as the preponderance of the evidence of record does not show that the Veteran had more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, the criteria for an initial rating in excess of 30 percent for the period from April 1, 2013 have not been met. 

iii) Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  38 C.F.R. § 3.321(b)(1) (2015).

The Board finds that the symptoms associated with the Veteran's ISCHD, status post myocardial infarction, are specifically contemplated within the diagnostic codes, as highlighted in the Board's analysis above.  In short, the rating criteria reasonably describe the Veteran's heart disability symptomatology.

The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the appellant does not assert, that the combined effects of the Veteran's service-connected disabilities during his lifetime (i.e., posttraumatic stress disorder, erectile dysfunction and ISCHD, status post myocardial infarction) created such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.


ORDER

For the period from August 31, 2010 to March 31, 2013 (excluding the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30), the criteria for an initial rating higher than 10 percent for ischemic heart disease, status post myocardial infarction, is denied. 

For the period from April 1, 2013, the criteria for an initial rating higher than 30 percent for ischemic heart disease, status post myocardial infarction, is denied. 



REMAND

The Board finds that prior to consideration of the appellant's claim of entitlement to TDIU on the basis of substitution, additional substantive development is necessary.  

With respect to the claim of entitlement to TDIU, the appellant maintains that  during his lifetime, the Veteran was unable to maintain substantially gainful employment because of his ISCHD.  She contends that during his lifetime, he was no longer able to perform the physical requirements of his primary job as a self-employed home inspector.  (T. at pages (pgs.) 20-22).  The appellant testified that the Veteran had two Associate Degrees in electronics and business, and that his service-connected PTSD had not affected his ability to maintain employment.  Id. at pg. 24.  

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Aside for the period from December 17, 2012 to March 31, 2013, the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30, his percentage ratings during his lifetime did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation (Director) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  See Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).

In December 2013, during the Veteran's lifetime, a VA examiner opined, after a review of the Veteran's record, physical evaluation, and his reports of having been employed 20 hours a week as a home inspector, that he "[a]ppears capable of performing sedentary to semi sedentary work positions - IHD does not appear to render the veteran unemployable."  (See December 2013 VA Ischemic Heart Disease examination report at pg. 7).  This opinion is insufficient because it does  not discuss the Veteran's education and previous work experience.  Thus, on remand, another opinion should be obtained that addresses the types or types of employment for which the Veteran would have been capable of engaging in with his service-connected disabilities, given his then skill set and educational background.  

In addition to the above-cited development, the Board finds that the appellant should be requested to provide further information as to the Veteran's educational background, vocational training and employment history during his lifetime.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to complete a formal application for a TDIU and to report the Veteran's education and employment history and earnings, especially for the period from August 31, 2010, the date of VA received the Veteran's informal claim for service connection for ischemic heart disease during his lifetime, through the date of his death in April 2014. 

2.  After the appellant has been given an adequate opportunity to submit additional evidence pertaining to her TDIU, the Veteran's electronic record shall be forwarded to a VA medical professional with appropriate expertise to assess the impact of the Veteran's service-connected ischemic heart disease (as well as his posttraumatic stress disorder and erectile dysfunction) on his ability to secure and follow substantially gainful employment for which his education and occupational experience would have otherwise qualified him at any time from August 2010 through the date of his death.  The medical professional should support any conclusions drawn with an explanation thereof.

If the Veteran's service-connected disabilities did not cumulatively render him unemployable for the period from August 2010 through the date of his death, the reviewer should suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities, given his then skill set and educational background (i.e, two (2) Associate Degrees in Business and Electronics). 

3.  Thereafter, if the evidence reflects that the Veteran was unemployable due to his service-connected disabilities, notably his ischemic heart disease, and there is any period, aside for the period from December 17, 2012 to March 31, 2013, the period when the Veteran was assigned a total 100 percent rating for convalescence under 38 C.F.R. § 4.30, that he was unemployable and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to the Director for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during such period or periods.
   
Finally, if the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case (SSOC) that considers all additional relevant evidence received since issuance of the February 2014 SSOC.  After the appellant and her representative are given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


